        Case 1:20-cv-00609-LY Document 9 Filed 01/18/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS

                                                    §
Byron Smith,                                        §
                                                    §
                       Plaintiff,                   §
                                                    §
               v.                                   § Case No: 1:20-cv-00609-LY
                                                    §
                                                    §
Alamo Drafthouse Cinemas, LLC,
                                                    §
                                                    §
                      Defendant.
                                                    §
                                                    §

                              APPEARANCE OF COUNSEL

TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

        I am admitted or otherwise authorized to practice in this court, and I am appearing

in this case as counsel for the Plaintiff Byron Smith.


Dated: January 18, 2021

                                              BARSHAY SANDERS, PLLC

                                              By:     /s Craig B. Sanders
                                              Craig B. Sanders, Esq.
                                              100 Garden City Plaza, Suite 500
                                              Garden City, New York 11530
                                              Email: csanders@barshaysanders.com
                                              Tel: (516) 203-7600
                                              Fax: (516) 282-7878
                                              Our File No: 121502
                                              Attorneys for Plaintiff
